Citation Nr: 1225780	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  12-05 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety disorder and major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to March 1946, to include service in the Pacific Theater during World War II.  The Veteran's decorations include the Asiatic Pacific Service Medal.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision in which the RO denied service connection for PTSD.  In January 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2012.  Consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that service connection for PTSD includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, the issue on appeal was expanded in the SOC to include entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2012.

In April 2012, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

In his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge in Washington, DC.  In correspondence received in June 2012, the Veteran cancelled his hearing request.

In July 2012, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

The Board notes that a July 2011 VA Form 21-22 is of record, which grants a power-of-attorney in favor of The American Legion with regard to the claims on appeal.  Subsequently, the Veteran executed a new VA Form 21-22a in March 2012 which purports to grant power-of-attorney in favor of Mr. R.L.S.  Nonetheless, claims development records in the claims file show that Mr. R.L.S. is not presently accredited to represent claimants in claims before VA, and also, does not qualify for representation of the Veteran on a one-time, one-claim basis under 38 C.F.R. § 14.630.  Notice to that effect was mailed to Mr. R.L.S. and the Veteran in May 2012.  Subsequently, additional arguments made on the Veteran's behalf and the Veteran's motion to advance this appeal on the docket were received from The American Legion in June 2012.  In view of the foregoing, the Board continues to recognize The American Legion as the Veteran's appointed representative for the claims on appeal.

As indicated below, the Board has characterized the appeal as encompassing both matters identified on the title page.

The Board's decision addressing the claim for service connection for PTSD is set forth below.  The claim for service connection for an acquired psychiatric disorder, to include anxiety disorder and major depressive disorder, on the merits, is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  VA has conceded the occurrence of the Veteran's claimed stressor-namely, that he served on board, and was in close proximity to, the U.S.S. Serpens when it exploded and sank in Guadalcanal in January 1945.

3.  While the record includes conflicting evidence on the question of diagnosis and link between the conceded stressor and the Veteran's symptoms, the weight of the competent, probative evidence indicates that the Veteran meets the diagnostic criteria for PTSD, and that his symptoms are related to his in-service stressor.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished. 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

In this case, the Board notes that, in a formal memorandum contained in the claims file and during the Veteran's April 2012 DRO hearing, the RO conceded the occurrence of the Veteran's stressor; namely, that the Veteran was serving on board the U.S.S. Serpens in Guadalcanal during World War II, and had gone ashore at Lunga Beach on January 29, 1945, when the U.S.S. Serpens exploded and sank, resulting in the deaths of more than 200 crewmen.  According to the Veteran, statements made by the Veteran's service buddy K.K., and other information contained in the claims file, the U.S.S. Serpens exploded following an accident that occurred while explosive depth charges were being loaded into the ship's cargo hold.

As VA has conceded the occurrence of the Veteran's in-service stressor, analysis of the Veteran's claim turns to the questions of whether the Veteran meets the diagnostic criteria for PTSD diagnosis, and if so, whether the Veteran's PTSD symptoms are linked to his in-service stressor.

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV) (2011)).

Here, the Veteran's post-service treatment records reflect conflicting evidence as to whether the Veteran meets the DSM-IV criteria for a PTSD diagnosis.  

Records of VA treatment received from 1964 through 1971 and from 2010 through 2011 reflect diagnoses of anxiety disorder, NOS.

In the report or a September 2011 VA examination-which was prepared following an examination of the Veteran and a review of the claims file-the examining clinical psychologist characterized the Veteran's reported stressor as follows: "[the Veteran] heard an explosion and learned it was a US [sic] ship that blew up a few miles away due to unknown causes."  Socially, the Veteran reported that he had been married to his current spouse for 31 years, got along well with his spouse and children, had a few friends, enjoyed activities such as hunting and gardening, and was able to tolerate attending church, going to stores, and going out to eat.  Occupationally, he stated that he had not worked since 1960 and that he struggled to maintain employment due to anxiety.  He stated that he frequently quit his jobs due to panic spells.  A mental status examination revealed symptoms which include depressed mood, anxiety, panic attacks occurring more than once per week, and chronic sleep impairment.

Notwithstanding the Veteran's reported stressor and symptoms, the VA examiner determined that the Veteran's symptoms did not meet the criteria under DSM-IV for a PTSD diagnosis.  In this regard, the examiner indicated that the Veteran was not exposed to a traumatic event, and also, did not persistently re-experience the traumatic event.  Hence, the VA examiner diagnosed anxiety disorder, NOS. 

In December 2011, the Veteran sought to transfer his psychiatric treatment to the VA Medical Center (VAMC) in Salem, Virginia, and was given an initial psychiatric intake evaluation at that time.  During the examination, the Veteran presented the examiner with a letter detailing stressful events, which included seeing a ship "blown up" and seeing the bodies of soldiers floating in the water and witnessing soldiers carrying the heads of their enemies with their dog tags still attached (to the Veteran's credit, at a later February 2012 VA treatment, the Veteran wished to clarify an apparent error in transcription by clarifying that he did not actually witness bodies of soldiers).  According to the Veteran, he experienced symptoms such as waking up every night at 11:00 p.m. (apparently the time at which the U.S.S. Serpens exploded), frequent nightmares, isolative behavior such as sitting and crying in a dark room, frequently checking the doors and windows of his home, trouble being in crowded places such as the grocery store, and disturbed sleep.  The Veteran also endorsed feelings of hopelessness attributed to his perceived inability to deal with emotions and anxiety from his memories from service.  The Veteran reported intermittent thoughts of suicide, but denied any specific plan or intention.

During a mental status examination performed at that time, the Veteran appeared to be appropriately dressed, composed, cooperative, and maintaining good eye contact.  No evidence of psychomotor agitation was noted during the interview.  The Veteran described his mood as being "okay" and demonstrated affect that was congruent with his mood.  His speech was fluent and his thought process was linear, logical, and goal directed.  The Veteran denied any homicidal or suicidal ideation, intent, or plan, and he denied having any auditory or visual hallucinations.  His thought content was focused upon his sleep problems and nightmares about his experience in World War II.  Based upon the Veteran's reported history and findings on examination, the diagnoses were PTSD and anxiety disorder, NOS.

The following month, in January 2012, the Veteran was given a comprehensive intake evaluation for possible admission into the Salem VAMC's Center for Traumatic Stress.  During the interview, the Veteran clarified that he did not directly witness the previously reported ship explosion.  With regard to his stressor of witnessing the heads of enemies during service, the Veteran denied having any problems that were related to that experience.  Based upon the Veteran's reported stressors, the examiner determined that the Veteran did not experience, witness, or confront an event that involved actual or threat of death or serious injury to himself or to others.  In this regard, the physician opined that the reported threshold did not meet the severity level required for criteria A under the DSM-IV.  Hence, the physician concluded, despite the prior PTSD diagnosis, the Veteran did not meet the criteria for the diagnosis of such a disorder.  

The Veteran was not admitted to the Salem VAMC's Center for Traumatic Stress, and instead, was referred to the Salem VAMC for further evaluation and treatment.  In February 2012, the Veteran reported prominent anxiety symptoms, nightmares, anger problems, poor sleep, impaired concentration, and low mood.  Once again, he stated that in the last year, he disclosed to his spouse that he felt significant distress from hearing about a ship that was hit during World War II.  He also, again, reported memories of seeing soldiers carrying the heads of their enemies.

On mental status examination, the Veteran was appropriately dressed and maintained good eye contact.  No agitation or extreme anxiety was noted.  The Veteran was euthymic and demonstrated good humor during the interview and his affect was broad with congruent mood.  The Veteran's speech was fluent, although he was difficult to understand at times.  His thought process was linear, logical, and goal directed, and thought content was focused on the ship explosion and apparent frustration with the VA claims process.  The Veteran denied having any hallucinations or delusions and his insight and judgment were fair.  He was alert and oriented and his attention and memory were intact.

Based upon the findings from the examination, the examiner again diagnosed anxiety disorder, NOS.  She opined further that the Veteran did not appear to meet criteria A under the DSM-IV, as he was not within close proximity to the ship that exploded.  The physician opined further that it is even less clear that the Veteran meets criteria A2, which involves intense fear, helplessness, and horror.  Hence, the physician did not diagnose PTSD; however, suggested that further study would be necessary before a PTSD diagnosis could be ruled out.

In March 2012, the Veteran sought psychiatric evaluation and treatment at the VA Medical Center in Richmond, Virginia.  At that time, he provided the treating physician with a more detailed report concerning his stressor, specifying that earlier in the day, before the ship explosion, he witnessed a Japanese weather plane flying at low altitude.  The Veteran states that later that night, he was "a couple of hundred yards" from the U.S.S. Serpens when it exploded.  The Veteran recalled that "a lot of panic and confusion" ensued.  He recalled further that he witnessed the recovery of human remains from the explosion; witnessed white crosses on the beach that were used to mark buried soldiers; and at one point, had his tent pitched in sight of where the ship exploded.  Overall, the Veteran recalled, he remained at that location for approximately one year, "not knowing when there might be another attack."

On mental status examination, the Veteran demonstrated avoidance of thoughts, feelings, and conversations associated with the trauma; avoidance of activities, places, and people that arouse recollections of the trauma; diminished interest in activities; feelings of detachment and/or estrangement from others; recurrent and intrusive recollections of the trauma; recurrent distressing dreams of the trauma; intense distress when exposed to reminders of the stress; sleep disturbances; difficulty concentrating; and feeling jumpy when hearing loud noises.  Significantly, based upon the Veteran's described stressor and the symptoms noted,  the examiner indicated that the Veteran's described stressor included both fear of death or serious injury to himself and/or others, and a response that involved intense fear, helplessness, or horror.  Thus, the examiner apparently concluded that the stressor described by the Veteran meets criteria A under the DSM-IV.  Axis I diagnoses included both PTSD and major depressive disorder.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v.  Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Board notes that a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Nonetheless, the physician's access to the claims file and the thoroughness and detail of the opinion are certainly factors that may be considered in assessing the probative value of a medical opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the conclusions by the September 2011 and January 2012 examiners that the Veteran did not meet criteria A for a PTSD diagnosis on the basis that the Veteran was not in close proximity to the reported stressor event, appears to be based upon a limited understanding of the Veteran's claimed stressor.  In this regard, the Board notes that, in both opinions, the examiners noted only that the Veteran simply heard an explosion while being "miles away" from the exploding ship.  In the January 2012 report, the examiner indicated that the Veteran admitted that he did not directly witness the explosion.  Nonetheless, neither opinion appears to have considered additional details concerning the stressor-namely, that the Veteran witnessed enemy aircraft in the area; was actually "a couple hundred yards" from the ship (as opposed to miles); and remained in the area of the stressor event for an additional year, where he witnessed efforts to recover dead crewmen from the wreckage and experienced fear of possible future attacks.  As such, the factual basis for the opinions expressed in the September 2011 and January 2012 opinions is questionable.

By contrast, the opinion expressed by the March 2012 examiner that the DSM-IV criteria for PTSD are met  appears to have been based upon a more complete and detailed account of the Veteran's reported stressor.  Moreover, to the extent that this opinion is based largely upon the Veteran's stated account of the stressor, the Board finds that the stressor account provided by the Veteran during the March 2012 treatment is consistent with other evidence in the claims file.  The Board also notes that the Veteran has taken steps to correct misunderstandings and inconsistencies in the record that might have otherwise enhanced the effect of his reported stressor, to include clarifying at a February 2012 VA treatment that he did not witness bodies of crewmen floating in the water.  As such, the Board finds that the details provided by the Veteran during his March 2012 treatment are credible.  Under the circumstances, the Board affords full probative weight to the opinion expressed by the March 2012 VA examiner.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence, to particularly include the medical opinion evidence addressed above, the Board finds that competent, probative evidence indicates that the Veteran meets the diagnostic criteria for PTSD, and that his symptoms are medically-related to his in-service stressor.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD are met.


ORDER

Service connection for PTSD is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted.

By virtue of the decision and order above, the Veteran has been granted service connection for PTSD.  However, as discussed, a March 2012 VA examiner diagnosed both PTSD and major depressive disorder  

To date, the Veteran has not been afforded a VA examination to obtain a medical opinion as to whether his psychiatric disability other than PTSD-to include major depressive disorder-is/are  medically-related to either to his active duty service or to his service-connected PTSD, and the claims file does not otherwise include medical information in this regard.  Under the circumstances of this case, the Board finds that such an examination and opinion would be helpful in resolving the matter remaining on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Hence, the RO should arrange for the Veteran to undergo VA examination by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of the claim remaining on appeal.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining arranging for the Veteran to under further examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The record indicates that the Veteran has been receiving psychiatric treatment at the VA Medical Centers (VAMC) in Lynchburg, Virginia, Salem, Virginia, and Richmond, Virginia, and the claims file contains treatment records from these facilities through April 2012.  Hence, more recent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Lynchburg, Salem, and Richmond VAMCs all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran since April 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim  remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:


1.  The RO should obtain from the Lynchburg, Salem, and Richmond VAMCs all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, since April 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies, to include psychological testing, if warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current psychiatric disability(ies) other than PTSD, to particularly include major depressive disorder.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) had its onset in or is otherwise medically related to service, to include the conceded in-service stressor; or (b) was caused or is aggravated (worsened beyond natural progression) by the Veteran's service-connected PTSD.

If aggravation by service-connected PTSD is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

Even if the examiner determines that diagnosed psychiatric disability other than PTSD is not medically-related to service or to service-connected PTSD, he or she should indicate whether it is medically possible to distinguish the symptoms attributable to the Veteran's service-connected PTSD from those attributable to nonservice-connected psychiatric disability.

The examiner should set forth all examination findings along with complete rationale for the conclusions reached in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


